DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caso (EP 2929813 A1), herein referred to as Caso.
Regarding claim 1, Caso discloses a mattress, comprising: a layer (layer 1) including a first surface and a second surface arranged opposite to the first surface and defining a plurality of slits (incisions 10) extending from the first surface to the second surface and arranged in a plurality of rows extending in a longitudinal direction (see FIG. 2, configuration of incisions 10 presented), wherein the slits in each row are arrayed linearly in the longitudinal direction and are disposed spaced apart from each other, wherein the rows of the slits restrict a compression of the layer to an area under loading and prevent the surrounding portion of the layer from being pulled towards the area under loading (incisions are disposed spaced apart from each other at defined intervals). Examiner further notes that while Caso teaches incisions for the purposes of providing aeration, it has been held that “Inherency based on the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Caso.
Regarding claim 2, Caso discloses the plurality of rows includes a plurality of first rows, a plurality of second rows arranged adjacent to the plurality of first rows, wherein the slits of the first rows and the slits of the second rows are arranged in an inline arrangement. Examiner notes the incisions 10 are arranged along a linear path across the longitudinal length of the layer where first and second rows can be defined as alternating rows. Caso does not explicitly disclose a plurality of third rows arranged adjacent to the plurality of second rows such that a single second row is arranged between a single first row and a single third row, wherein the slits of the third row and the slits of the second row are arranged in a staggered arrangement, and a plurality of fourth rows arranged adjacent to the plurality of third rows such that a single third row is arranged between a single fourth row and a single second row and the single fourth row is arranged between an adjacently arranged single third row and an adjacently arranged single first row, wherein the slits of the fourth row and the slits of the third row are arranged in an inline arrangement. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Caso to have a plurality of third and fourth rows by either increasing the size of the mattress surface thereby allowing for additional rows of incisions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, or by increasing the number of incisions along the surface of the mattress since it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Caso, in view Luck et al. (US 4777681 A), herein referred to as Luck.
Regarding claims 3, 4, and 5 Caso teaches (claim 3) each first row includes a number of slits arranged spaced apart from each other such that a first gap is defined between two consecutively arranged slits of the first row, and each second row includes a number of slits arranged spaced apart from each other such that a second gap is defined between two consecutively arranged slits of the second row (see FIG. 1, each row of incisions comprises a plurality of incisions spaced apart across the longitudinal length of the mattress). Caso does not explicitly disclose (claim 3) wherein the second gap is disposed facing the first gap of the adjacently arranged first row and completely overlaps the facing first gap, and (claim 4) each third row includes a number of slits arranged spaced apart from each other such that a third gap is defined between two consecutively arranged slits of the third row, wherein the third gap is arranged facing the slit of the adjacently arranged second row such that the slit of the adjacently arranged second row completely overlaps the facing third gap, and each fourth row includes a number of slits arranged spaced apart from each other such that a fourth gap is defined between two consecutively arranged slits of the fourth row, wherein the fourth gap is disposed facing the third gap of the adjacently arranged third row and completely overlaps the facing third gap, and (claim 5) the fourth gap is arranged facing the slit of the adjacently arranged first row such that the slit of the adjacently arranged first row completely overlaps the facing fourth gap. Luck, however, discloses a cushion with stuffing of foamed material comprising a plurality of elongated straight slits 6 disposed in various configurations as presented in FIGS. 2-7 including a configuration comprising adjacent slits running parallel along a length per FIG. 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Caso with a configuration of slits of Luck to achieve the claimed limitation since it has been held to be a matter of design choice to rearrange parts without modification to the operation of the device.

Claims 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caso, in view of Ribicic (WO 2018149523 A1), herein referred to as Ribicic.
Regarding claim 6, Caso does not explicitly disclose including a support structure supporting the layer and includes a plurality of springs. Ribicic, however, discloses a mattress comprising a second layer (12, 22, 32) further comprising a plurality of spring elements (16, 26, 36) for the purpose of facilitating a mattress that can provide variable resilient support of an occupant lying thereon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Caso with the spring element layer of Ribicic in order to provide resilient support to an occupant laying on the mattress.
Regarding Claim 7, Caso does not explicitly disclose the layer is a first layer and the mattress includes a second layer attached to the second surface of the first layer. Ribicic, however, discloses a mattress comprising third and fourth layers 14 and 21 of foam material for the purpose of providing a support surface that accommodates the variable mass of an occupant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Caso with the layers of Ribicic in order to fabricate a mattress that addresses the distributed weight of an occupant.
Regarding Claim 8, Caso (in view of Ribicic) teaches the second layer includes a convex shape when viewed from a longitudinal side of the mattress (Ribicic, see FIG. 3, third layer 14 comprises a curved convex shape at one end and concave shape at the opposite end meeting the limitations of the claim).
Regarding claim 9, Caso (in view of Ribicic) teaches an apex of the second layer is offset from a middle line of the mattress (Ribicic, see FIG. 3, third layer 14 comprises a convex portion disposed away from the center of the mattress).
Regarding claim 10, Caso (in view of Ribicic) teaches the first layer is made of foam and the second layer is made of foam having a density higher than a density of the first layer (Ribicic, see para. [0025], fourth layer 21 can be composed of a foam material that is softer than the other layers). Examiner notes that density is considered as a means of determining hardness/softness of the foam material per paragraph [0037] in the specification of the immediate disclosure.
Regarding claim 11, Ribicic discloses a mattress, comprising: a base structure (second layer 12, 22, 32); and a foam structure (third layer 14 and fourth layer 21) attached to the base structure and supported on the base structure, the foam structure including a layer having a first surface and a second surface arranged opposite to the first surface (fourth layer 21).  Ribicic does not explicitly teach defining a plurality of slits extending from the first surface to the second surface and arranged in a plurality of rows extending in a longitudinal direction, wherein the slits in each row are arrayed linearly in the longitudinal direction and are disposed spaced apart from each other, wherein the rows of the slits restrict a compression of the layer to an area under loading and prevent the surrounding portion of the layer from being pulled towards the area under loading. Caso, however, discloses mattress of polyurethane material provided with aeration incisions 10 disposed across a longitudinal length of the mattress and further disposed along laterally spaced rows, see FIG. 2 for the purpose of facilitating airflow through the mattress layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ribicic with the aeration incisions of Caso in order to facilitate airflow through the mattress. Examiner further notes that while Caso teaches incisions for the purposes of providing aeration, it has been held that “Inherency based on the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).”
Regarding claims 12, Ribicic (in view of Caso) teaches the plurality of rows includes a plurality of first rows, a plurality of second rows arranged adjacent to the plurality of first rows, wherein the slits of the first rows and the slits of the second rows are arranged in an inline arrangement. Examiner notes the incisions 10 are arranged along a linear path across the longitudinal length of the layer where first and second rows can be defined as alternating rows. Ribicic does not explicitly teach a plurality of third rows arranged adjacent to the plurality of second rows such that a single second row is arranged between a single first row and a single third row, wherein the slits of the third row and the slits of the second row are arranged in a staggered arrangement, and a plurality of fourth rows arranged adjacent to the plurality of third rows such that a single third row is arranged between a single fourth row and a single second row and the single fourth row is arranged between an adjacently arranged single third row and an adjacently arranged single first row, wherein the slits of the fourth row and the slits of the third row are arranged in an inline arrangement. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ribicic modified by Caso to have a plurality of third and fourth rows by either increasing the size of the mattress surface thereby allowing for additional rows of incisions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, or by increasing the number of incisions along the surface of the mattress since it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” 
Regarding claim 16, Ribicic (in view of Caso) teaches the support structure includes a plurality of springs (Ribicic, spring elements 16, 26, 36) attached to the foam structure and supporting the foam structure (Ribicic, see FIG. 3).
Regarding claim 17, Ribicic (in view of Caso) teaches the layer is a first layer and the foam structure includes a second layer (Ribicic, see third layer 14) sandwiched between the first layer and the support structure and attached to the second surface of the first layer (Ribicic, see FIG. 3).
Regarding claim 18, Ribicic (in view of Caso) teaches the second layer includes a convex shape when viewed from a longitudinal side of the mattress (Ribicic, see FIG. 3, third layer 14 comprises a curved convex shape at one end and concave shape at the opposite end meeting the limitations of the claim).
Regarding claim 19, Ribicic (in view of Caso) teaches an apex of the second layer is offset from a middle line of the mattress (Ribicic, see FIG. 3, third layer 14 comprises a convex portion disposed away from the center of the mattress).
Regarding claim 20, Ribicic (in view of Caso) the first layer is made of foam and the second layer is made of foam having a density higher than a density of the first layer (Ribicic, see para. [0025], fourth layer 21 can be composed of a foam material that is softer than the other layers). Examiner notes that density is considered as a means of determining hardness/softness of the foam material per paragraph [0037] in the specification of the immediate disclosure.

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ribicic, in view of Caso, and further in view of Luck.
Regarding claims 13, 14, and 15, Ribicic (in view of Caso) teaches (claim 13) each first row includes a number of slits arranged spaced apart from each other such that a first gap is defined between two consecutively arranged slits of the first row, and each second row includes a number of slits arranged spaced apart from each other such that a second gap is defined between two consecutively arranged slits of the second row (Caso, see FIG. 1, each row of incisions comprises a plurality of incisions spaced apart across the longitudinal length of the mattress). Ribicic (in view of Caso) do not explicitly teach (claim 13) wherein the second gap is disposed facing the first gap of the adjacently arranged first row and completely overlaps the facing first gap, and (claim 14) each third row includes a number of slits arranged spaced apart from each other such that a third gap is defined between two consecutively arranged slits of third row, wherein the third gap is arranged facing the slit of the adjacently arranged second row such that the slit of the adjacently arranged second row completely overlaps the facing third gap, and each fourth row includes a number of slits arranged spaced apart from each other such that a fourth gap is defined between two consecutively arranged slits of the fourth row, wherein the fourth gap is disposed facing the third gap of the adjacently arranged third row and completely overlaps the facing third gap, and (claim 15) the fourth gap is arranged facing the slit of the adjacently arranged first row such that the slit of the adjacently arranged first row completely overlaps the facing fourth gap. Luck, however, discloses a cushion with stuffing of foamed material comprising a plurality of elongated straight slits 6 disposed in various configurations as presented in FIGS. 2-7 including a configuration comprising adjacent slits running parallel along a length per FIG. 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Caso with a configuration of slits of Luck to achieve the claimed limitation since it has been held to be a matter of design choice to rearrange parts without modification to the operation of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattresses relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/8/2022